Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s Preliminary Amendment filed on 11 March 2022. Claims 1-30 remain pending. 

Information Disclosure Statement
4.	The Information Disclosure Statement respectfully submitted on 19 July 2022 has been considered by the Examiner.

Claim Objections
5.	Claims 1-30 are objected to because of the following informalities:  To enhance clarity in the claim language, the introduction of new elements should have each abbreviation enclosed within parentheses when introduced, i.e. two rings Ring1 and Ring2, should be recited as two rings (Ring1) and (Ring2), module (MOD), a ring homomorphism (RHom), linear transformation (Thom), user (User_i),  element (f_i), digital documents (Doc_1)…(Doc_K), element (Rand_i), signature (Sig_i), elements (C_i) and (Z_i), Doc_i), private key (PrivKey_i), associated public key (PubKey_i), element (Z_i), signatures (Sig_1…Sig_K), aggregate signature (AggSig), quantities (Z, Y, Y_1, Y_K), element (Y), elements (Y_1…Y_K), (Y_i), element (Z), (C_1…C_K), (Z_1…Z_K), public keys (PubKey_1…PubKey_K), (F-q), (F_q-) coordinates, (-q/2), (q/2), unhashed digital document (UEDoc_i), (Y_1’…Y_K’, F_1…F_K, F_1’…F_K’), (PHom), (PHom (Y)), etc.  Appropriate correction is required.
6.	Claims 2-30 are objected to because of the following informalities:  A comma is missing from the beginning of each claim limitation, i.e. The method of claim 1, wherein…, the method of claim 2, wherein…., etc.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “one or more range-defining bounds”, “first set of predetermined conditions”, second set of predetermined conditions”, “third set of predetermined conditions”, and a “fourth set of predetermined conditions”. However, it is unclear to the Examiner what comprises the one or more range-defining bounds and the predetermined conditions because there is no clear definition disclosed within the Applicant’s specification for the terminology, (range-defining bounds and predetermined conditions). 
Claim 2 recites the limitation "measure a size" in the 1st line of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "first set of predetermined conditions" in the 1st-2nd  lines of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "first range-defining bound" in the 3rd-4th lines of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "second set of predetermined conditions" in the 1st-2nd  lines of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "second range-defining bound" in the 3rd-4th lines of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "third set of predetermined conditions" in the 1st-2nd  lines of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "third range-defining bound" in the 3rd-4th lines of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "fourth set of predetermined conditions" in the 1st-2nd  lines of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "fourth range-defining bound" in the 3rd-4th lines of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "fourth set of predetermined conditions" in the 1st-2nd  lines of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "fourth set of predetermined conditions" in the 1st-2nd  lines of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "fourth set of predetermined conditions" in the 1st-2nd  lines of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "F_q", “F_q-algebras”, “F_q-vector”, “F_q-algebra homomorphism”, “F_q-linear transformation” in the 1st-4th lines of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim. The variables have not been previously defined in claim 1.
Claim 19 recites the limitation "F_q-coordinates", “-q/2”, “q/2” in the 2nd-3rd  lines of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim. The variables have not been previously defined in claim 1.
Claim 20 recites the limitation "fifth range-defining bound" in the 2nd line of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "identity map” in the 2nd line of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 25 recites the limitation "third range-defining bound" in the 1st line of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "fifth set of predetermined conditions" in the 20th line of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation Ring2’ in the 2nd line of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim. The variables have not been previously defined in claim 1.
Claim 28 recites the limitation "fifth set of predetermined conditions" in the 1st- 2nd  lines of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "fifth set of predetermined conditions" in the 1st- 2nd  lines of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "sixth range-defining bound" in the 2nd line of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-30 are objected to for containing allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, Hibshoosh (WO 2014/016795 A2) discloses a fully homomorphic method and system for randomizing an input, wherein all computations are over a commutative ring is described. Equivalent methods for performing the randomization using matrices and polynomials are detailed, as well as ways to mix the matrix and polynomial functions. Addition, multiplication, and division of the matrix and polynomial functions is further described. By performing computations of the functions modulo N over a ring Z.sub.N, the functions are usable as encryption functions. The method and system can also be used for verifying that a returned result of a calculation performed by a third party is valid for any of the calculations described herein. Related methods, systems, and apparatus are also described.
The prior art, Kipnis et al. (Pub No. 2015/0215123) discloses a fully homomorphic method and system for randomizing an input, wherein all computations are over a commutative ring is described. Equivalent methods for performing the randomization using matrices and polynomials are detailed, as well as ways to mix the matrix and polynomial functions. Addition, multiplication, and division of the matrix and polynomial functions is further described. By performing computations of the functions modulo N over a ring Z.sub.N, the functions are usable as encryption functions. The method and system can also be used for verifying that a returned result of a calculation performed by a third party is valid for any of the calculations described herein. Related methods, systems, and apparatus are also described.
The prior art, Hoffstein et al. (Pub No. 2015/0033025) discloses a method for signing a digital message, including the following steps: selecting parameters that include first and second primes, a ring of polynomials related to the primes, and at least one range-defining integer; deriving private and public keys respectively related to a random polynomial private key of the ring of polynomials, and to evaluations of roots of unity of the random polynomial to obtain a public key set of integers; storing the private key and publishing the public key; signing the digital message by: (A) generating a noise polynomial, (B) deriving a candidate signature by obtaining a hash of the digital message and the public key evaluated at the noise polynomial, and determining the candidate signature using the private key, a polynomial derived from the hash, and the noise polynomial, (C) determining whether the coefficients of the candidate signature are in a predetermined range dependent on the at least one range-defining integer, and (D) repeating steps (A) through (C) until the criterion of step (C) is satisfied, and outputting the resultant candidate signature as an encoded signed message.
However, none of the prior arts of record, either alone or in combination, discloses all of the limitations of independent claim 1, including but not limited to “selecting parameters that include two rings Ringl and Ring2 and a module Mod, a ring homomorphism RHom from Ringl to Ring2, a linear transformation THom from Ring2 to Mod, one or more range-defining bounds, and one or more formatted hash functions; for each Useri selecting a private key PrivKey i that includes an element f i in the Ringl satisfying a first set of predetermined conditions and selecting an associated public key PubKey i that includes the value RHom(fi); for each User i selecting a digital document Doc i and an element Rand i in Ringl satisfying a second set of predetermined conditions, and computing a signature Sig i that includes elements C i and Z i in Ringl, wherein C i is the output of a function whose input includes one or more quantities derived from THom(RHom(Randi)), Doci, and PubKeyi, and wherein the element Z i is the output of a function whose input includes PrivKey i, Rand i, and C i, and wherein Z i satisfies a third set of predetermined conditions; aggregating a collection of signatures Sig_1,...,SigK on documents Doc_1,...,DocK to form an aggregate signature AggSig that includes quantities Z,Y,Y 1,...,Y K, wherein the element Y is in Ring2 and is computed as the output of a function whose input includes RHom(Rand_1),...,RHom(RandK), wherein the elements Y_1,...,YK are in Mod and wherein each Y i is computed as the output of a function whose input includes THom(RHom(Rand i)), and wherein the element Z is in Ringl and is computed as the output of a function whose input includes C_1,...,CK and Z_1,...,ZK; and verifying the validity of the aggregate signature AggSig on the documents Doc_1,...,DocK for the public keys PubKey_1,...,PubKey_K by a process that includes verifying that the quantities Z,Y,Y_1,...,YK satisfy a fourth set of predetermined conditions”. Likewise, the associated claims which depend from independent claim 1 are allowable by virtue of their dependence on the independent claim. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). In the instant application, the applicant should amend the claim language to overcome the claim objections and 112, 2nd rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        December 16, 2022

/KENDALL DOLLY/Primary Examiner, Art Unit 2436